           Case 2:21-cv-03788-TJS Document 5 Filed 08/31/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RACQUEL LEWIS-DAVIS            :                   CIVIL ACTION
                               :
     v.                        :
                               :
JEFFERSON HOSPITAL - FRANKFORD :
CAMPUS, STEPHEN K. KLASKO, MD, :
MBA, PRESIDENT, CEO, and       :
STEPHEN HANNEKEN, PAC          :                   NO. 21-3788

                                        ORDER

       NOW, this 31st day of August, 2021, upon consideration of the plaintiff’s Complaint

(Document No. 1), it is ORDERED that this action is DISMISSED for lack of subject matter

jurisdiction.



                                                /s/ Timothy J. Savage
                                                TIMOTHY J. SAVAGE, J.
